Prospectus Supplement dated December 7, 2007 Filed Pursuant to Rule424(b)(3) Registration No.333-129919 CS FINANCING CORPORATION This prospectus supplement supplements the Prospectus dated September 20, 2007 (the “Prospectus”) relating to the offer and sale by the company of up to $100,000,000 in aggregate principal amount of our Five Year Notes — SeriesA (the “Notes”) on a continuous basis. This prospectus supplement contains the Quarterly Report on Form 10-QSB we filed with the Securities and Exchange Commission on November 15, 2007. This prospectus supplement should be read in conjunction with, and may not be utilized without, the Prospectus, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in such Prospectus, including any supplements or amendments thereto. The securities offered by the Prospectus involve a high degree of risk. You should carefully consider the “Risk Factors” referenced on page 4 of the Prospectus in determining whether to purchase the Notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2007. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 CS Financing Corporation (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of principal executive offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:The number of shares outstanding of the Registrant’s common stock as of November 15 ,2007, was 237,709. Transitional Small Business Disclosure Format (check one):Yes £No T *Excludes filings on Form 8-K as provided in Rule 144(c)(i) under the Securities Act of 1933, as amended. CS FINANCING CORPORATION (A Development Stage Company) Table of Contents Balance Sheets
